



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



British Columbia Investment Management
Corporation v. Canada (Attorney General),









2018 BCCA 47




Date: 20180207

Docket: CA44026

Between:

British Columbia
Investment Management Corporation

Respondent

Appellant on Cross
Appeal

(Petitioner)

And

Attorney General
of Canada

Appellant

Respondent on Cross
Appeal

(Respondents)

And

Her Majesty the
Queen in Right of the Province of British Columbia

Respondent

Respondent on Cross
Appeal

(Respondent)




Before:



The Honourable Madam Justice D. Smith

The Honourable Mr. Justice Willcock

The Honourable Mr. Justice Goepel




On appeal from:  An
order of the Supreme Court of British Columbia, dated
September 30, 2016 (
British Columbia Investment Management Corporation v.
Canada (Attorney General),
2016 BCSC 1803, Vancouver Registry S139492).




Counsel for the Attorney General of Canada:



M. Taylor & S.
  Sit





Counsel for the British Columbia Investment Management Corporation:



C. Ferris, Q.C. &
  G. Brandt





Counsel for Her Majesty the Queen in Right of the Province
  of BC:



V. Jackson & K.
  Hazlett





Place and Date of Hearing:



Vancouver,
  British Columbia

November
  21 & 22, 2017





Place and Date of Judgment:



Vancouver, British Columbia

February 7, 2018









Written Reasons by:





The Honourable Mr. Justice Willcock





Concurred in by:





The Honourable Madam Justice D. Smith

The Honourable Mr. Justice Goepel








Table of Contents

Introduction
.
4

Background
.
5

Public Sector Pension Plans Act

5

Pooled Investment Portfolios
Regulation
.
7

Excise Tax Act

7

The Reciprocal Taxation Agreement and
the Comprehensive Integrated Tax Coordination Agreement

8

Audit, Challenge, and Assessment

10

The Decision Appealed From
..
12

Grounds of Appeal
.
15

Canadas Appeal

15

bcIMCs Cross Appeal

15

British Columbias Position
.
15

Discussion and Analysis
.
16

Jurisdiction
.
16

Immunity
.
23

Canadas Argument

23

bcIMCs Argument

26

British Columbias Position
.
29

Discussion
.
31

The
RTA
and the
CITCA
.
36

Conclusion
.
46




Summary:

bcIMC is an agent of the
government of British Columbia responsible for managing investment portfolios with
assets originating from public-sector pension plans. It sought declarations
from the Supreme Court of British Columbia to the effect that it is immune from
federal excise taxes, and that certain taxation agreements between Canada and
British Columbia are not binding upon it. In response, Canada sought to strike
the claim on jurisdictional grounds, arguing that the Tax Court of Canada
should decide the matter. The chambers judge chose to exercise jurisdiction
over the matter and issued two declarations: that bcIMC is immune from federal
taxes; and that bcIMC is bound by the taxation agreements. Canada appeals the
former declaration, arguing that the chambers judge should have declined
jurisdiction and that bcIMC does not enjoy Crown immunity from taxation in
respect of the investment portfolios. bcIMC cross appeals the latter
declaration, claiming that the agreements are not legally enforceable, and even
if they are, they are not binding on it as a third party.

Held: Appeal dismissed; cross
appeal dismissed. As the Supreme Court and Tax Court have concurrent
jurisdiction over the immunity issue, it was a matter of the judges discretion
to assume jurisdiction in this case. He considered the relevant factors and
there was no reviewable error in his determination. bcIMC is constitutionally
immune from the taxes at issue. As an agent of the provincial Crown, it enjoys
the same immunity as the Province. Federal legislation that seeks to separate
the Crown from its assets cannot have the effect of diminishing this immunity.
Finally, the taxation agreements are legally binding on both the parties to
them and bcIMC; they are not merely political agreements. The agreements
demonstrate an intention of the parties to be legally bound by incorporating
the hallmarks of an enforceable contract. British Columbia bound bcIMC to the
agreements by legislation mandating that bcIMC is liable for taxation as the
Province is liable.

Reasons
for Judgment of the Honourable Mr. Justice Willcock:

Introduction

[1]

The British Columbia Investment Management Corporation (bcIMC) manages
certain assets in pooled investment portfolios pursuant to the
Pooled
Investment Portfolios Regulation
, B.C. Reg. 447/99 [
Regulation
].
On September 30, 2016, for reasons indexed as 2016 BCSC 1803, Mr. Justice
G.P. Weatherill granted a declaration that the management services
performed by bcIMC in relation to those assets are not subject to taxation by
Canada under the
Excise Tax Act
, R.S.C. 1985, c. E‑15 [
ETA
].
At the same time, however, he granted a declaration that bcIMC is bound by the provisions
of two agreements between Canada and British Columbia (the Province), the
Reciprocal
Taxation Agreement
(
RTA
) and the
Comprehensive Integrated Tax
Coordination Agreement
(
CITCA
), that may require bcIMC to collect
and remit certain taxes.

[2]

Canada appeals the former declaration; bcIMC cross appeals the latter.

[3]

The appeal and cross appeal require us to consider:

a)

Whether the chambers judge erred in taking jurisdiction over the
question of bcIMCs immunity from taxation;

b)

Whether he erred in holding that the particular services rendered by bcIMC
are immune from taxation; and

c)

Whether he
erred in granting a declaration that bcIMC is bound by provisions of the
RTA
and the
CITCA
.

Background

Public Sector Pension Plans Act

[4]

bcIMC was established in 1999 under the
Public Sector Pension Plans
Act
, S.B.C. 1999, c. 44 [
PSPPA
]. It was incorporated as a trust
company authorized to provide investment management services as part of a
restructuring of the provincial public-sector pension system.

[5]

bcIMC has the same powers, functions, and duties in providing those
services as were previously exercised by the provincial Minister of Finance in
managing public pension funds. Funds held pursuant to the
Financial
Administration Act
, R.S.B.C. 1996, c. 138, and the
Regulation
by
the Minister on January 1, 2000, were transferred to and held on similar
terms by bcIMC thereafter.

[6]

The Minister of Finance holds the share capital of bcIMC on behalf of
the Province and bcIMC is expressly described in the
PSPPA
as an agent
of the government. Section 16(6) of the
PSPPA
provides:

(6) The investment management
corporation,
as an agent of the government,

is not liable for
taxation except as the government is liable for taxation
.

[Emphasis added.]

[7]

The
PSPPA
authorizes various provincial public-sector bodies 
most notably for our purposes, certain public pension plans  to place money or
securities with bclMC, as an investment agent. Section 18(3) of the
PSPPA
provides:

18

(3)
Despite any other enactment, including the
Financial
Administration Act
, a person who has the authority to invest

(a) money or securities of a trust fund,
special fund or other fund,

(b) money or securities of a government
body or designated institution, or

(c) other public money or securities

may,
with the agreement of the investment management board, place the money or
securities with the investment management corporation as agent of the person,
for investment
.

[8]

The majority of the funds held by bcIMC are investments of five major
British Columbia public-sector pension plans:

a)

The Teachers Pension Plan;

b)

The College Pension Plan;

c)

The Public Service Pension Plan;

d)

Municipal Pension Plan; and

e)

The Workers
Compensation Board.

[9]

The unions and associations representing the beneficiaries of these
public plans entered into joint trust agreements with the Province and the
Minister of Finance between December 8, 2000 and April 4, 2011. The
joint trust agreements provide that the pension funds are held for the sole
benefit of the plan members and that the boards of the funds must invest and
manage those funds in a prudent manner. The agreements require the pension boards
to retain bclMC as their investment manager for defined periods, after which
they have discretion to use other managers.

[10]

The pension fund boards subsequently entered into Funds Investment and Management
Agreements with bcIMC.

Pooled Investment
Portfolios Regulation

[11]

Assets held pursuant to the
Regulation
are held in trust. The
Regulation
provides:

4 (1) All the assets of a portfolio are held in trust by the
investment management corporation.

(2) Subject to the Act, the chief investment officer is
responsible for investment money of a portfolio in categories of investment the
chief investment officer considers desirable and for managing and controlling
the portfolio.

(3) The investments of a portfolio must be identified
separately from other property of the investment management corporation, with
each investment recorded to show clearly the portfolio to which the investment
belongs.

(4) Ownership in any asset in a
portfolio must not be attributed to a participating fund.

[12]

bclMC holds various investment assets in its pooled investment portfolios.
Investors in a pooled portfolio are issued units of the portfolio in proportion
to their interests:
Regulation
, s. 5. The value of a unit of the
pool is determined by reference to the value of the underlying net assets of
the pool.

[13]

bcIMC recovers its operating costs from the assets of the portfolios.

Excise Tax Act


[14]

Under Part IX of the
ETA
,

tax is payable on property
and services supplied to recipients. Suppliers of taxable services registered
under the
ETA
are required to charge and collect the tax, and to remit
the net tax (tax collectible less various credits and rebates) to Canada. Suppliers
are deemed to be to be agents of Canada for the purpose of collecting the
applicable GST and are liable to Canada for failure to remit the correct amount
of net tax in a reporting period:
ETA,
ss.

221(1), 313(1)‑(1.1).

[15]

These collection and remittance obligations are binding on a province
acting as a supplier of taxable property or services:
Reference re Goods and
Services Tax
, [1992] 2 S.C.R. 445 at 478‑81 [
GST Reference
].

[16]

The definition of person in s. 123(1) of the
ETA
includes
a trust for purposes of the
Act.
Section 267.1(5)(a) deems anything
done by a person in the capacity of trustee to have been done
by the trust
.

The Reciprocal Taxation
Agreement and the Comprehensive Integrated Tax Coordination Agreement

[17]

The chambers judge found bcIMC to be bound by two agreements between the
Province and Canada: the
RTA
and the
CITCA
.

[18]

On November 30, 2009, Canada and the Province entered into the
CITCA
.
By this agreement, the Province agreed to harmonize its provincial general
sales tax with the federal GST. Pursuant to the
CITCA
, the federal and
provincial general sales taxes would be levied as a single value-added tax (the
HST), with federal and provincial components, to be imposed under federal
legislation (the
ETA
). Harmonization was achieved by the Province
repealing its retail sales tax when Canada began to collect the HST. Canada and
the Province agreed to pay the HST in respect of supplies of property and
services acquired by their respective governments or their respective agents.

[19]

On June 29‑30, 2010, Canada and the Province entered into the
RTA.
Under the
RTA
, Canada and British Columbia agreed that all
government entities would pay certain excise taxes and other taxes and fees
levied by the other government. Provincial government departments and agents
listed on a schedule to the agreement pay general federal sales taxes but may
claim a rebate of taxes paid from the Canadian Revenue Agency (CRA).
Provincial government entities in competition with private sector businesses
are generally not included in the schedule and pay federal sales taxes without
a rebate. Federal government entities (including departments, departmental
corporations, and Crown corporations) pay provincial sales taxes without any
rebate.

[20]

The provincial Minister of Finance was authorized to enter into both agreements
on behalf of the Province by Orders in Council.

[21]

The
CITCA
was in effect until April 1, 2013, when British
Columbia withdrew from the HST and returned to a GST/PST model as a consequence
of a provincial referendum. After de‑harmonizing, the Province opted to
continue the pay and rebate model under the
RTA
, pursuant to which both
levels of government agreed to pay each others taxes on the purchase of
taxable goods and services, and subsequently receive rebates of tax.

[22]

The
RTA
was amended subsequent to the period in dispute in this
case to remove references to the
CITCA
, as a result of the Provinces withdrawal
from the HST.

[23]

The
RTA
provides, in part:

6.  The province agrees:

(a)  to pay  any Federal Tax in
accordance with the Federal Act, as if that act were applicable to it;



(d)  to pay, subject to  [clause] 7(1) the Value Added Tax
in accordance with the Federal Act .

[24]

Clause 7(1) describes the rebate available to entities listed in
Schedule A.

[25]

Schedule A, the list of provincial entities entitled to a rebate of
all GST paid, includes all government of British Columbia ministries, offices
and secretariats, and agencies of the provincial government, including, specifically,
Public Sector Pension Trust Accounts. The Province says funds held by the
Minister of Finance pursuant to the
Financial Administration Act
and the
Regulation
were historically included under this description.

[26]

The
RTA
expressly provides:

3.         This agreement is
binding on Canada, the Province and their respective agents.

[27]

With respect to constitutional immunity the
RTA
provides:

4.         It is understood that
neither Canada nor the Province is deemed, by reason of having entered into
this agreement, to have surrendered or abandoned any of its powers, rights,
privileges or authorities under the Constitution of Canada, or to have impaired
any such powers, rights, privileges or authorities.

[28]

The enforcement/dispute resolution provisions of the
RTA
and the
CITCA
have some relevance to the questions before us.

[29]

Part V (s. 9) of the
RTA
provides for voluntary
submission of disputes about interpretation or application of the agreement to
a board appointed by the parties to review the issue in dispute and prepare a
report. Section 9(6) provides that the parties are at liberty to approve
or reject the boards recommendations.

[30]

Part XIV of the
CITCA
provides that federal and provincial
officials should make their best efforts to reach consensus in respect of
issues arising under the agreement; unresolved issues are to be referred to the
respective Ministers of Finance and the Ministers may refer the issue to a
third party for consideration or advice.

Audit, Challenge, and Assessment

[31]

bclMC has been a GST registrant since January 1, 2000. It collects
and remits GST on investment management services in relation to funds outside
the pooled investment portfolios. It does not collect GST on investment
management services in relation to pooled investment portfolios.

[32]

On September 5, 2013, the CRA opened an audit file concerning bclMC
for the GST reporting periods from April 1, 2010 to March 31, 2013. bclMC
was advised of the audit on September 6, 2013. On December
13
, 2013, before the field work
on that audit commenced, bclMC filed the petition that led to the order from
which this appeal is brought
. It
sought declarations that:

a)

as a provincial Crown agent, it is immune from having to pay the taxes
assessed in respect of the portfolios; and

b)


the
RTA
and the
CITCA
are not binding on it.

[33]

On May 9, 2014, Canada filed an application to strike the petition
on jurisdictional grounds, arguing that bcIMC was seeking to establish that it was
not subject to taxation under the
ETA
, a matter said to be exclusively
reserved to the Tax Court of Canada. The Province supported Canadas position.

[34]

On that application, Canada and the Province conceded that the Tax Court
does not have jurisdiction to decide the question of whether the
RTA
and
the
CITCA
are binding upon bcIMC.

[35]

The application to strike the petition was heard by Mr. Justice Wong.
On June 20, 2014, he dismissed Canadas application, for reasons indexed
as 2014 BCSC 1296, holding:

[5]

I have concluded
that the petitioners pleadings have a plausible argument which ought to be
heard. The petition seeks declaratory relief as a preventative measure against
a cognizable threat to the petitioners legal interest. The issues raised are
not merely hypothetical, but of important public interest.
The Tax Court of
Canada is not presently engaged as no notice of assessment has been issued by
the Minister of National Revenue
. The British Columbia Supreme Court has
original inherent jurisdiction to deal with all matters not expressly carved
out by statute to other statutory courts.

[Emphasis added.]

[36]

Canada filed a notice of appeal of that order on July 18, 2014. The
appeal was heard on May 12, 2015, and dismissed on August 26, 2015,
for reasons indexed as 2015 BCCA 373. After reviewing the jurisprudence on the
inherent jurisdiction of the provincial superior courts, Chiasson J.A.,
for the Court, held:

[36]

The
chambers judges comment that [t]he British Columbia Supreme Court has
original jurisdiction to deal with all matters not expressly carved out by
statute to other statutory courts, is consistent with this jurisprudence.

[37]

In my view, bcIMC has
established an arguable case that the Supreme Court has jurisdiction to make
the declarations it seeks. On the pleadings, the issue is whether agreements
between Canada and British Columbia apply to bcIMC. That question is the
foundation for the declaration of immunity. The jurisdiction of the Supreme
Court has not been ousted expressly. The jurisdiction of the Tax Court is not
engaged at present.

[37]

On October 30, 2015, Canada assessed the GST owed by bcIMC in
relation to the provision of investment management services for the pooled
portfolios at $40,498,754.94, exclusive of interest and penalties.

[38]

On November 30, 2015, the CRA issued notices of reassessment

to
bclMC for GST reporting periods from July 1, 2010 to March 31, 2013.
It took the position that for purposes of the
ETA,
the recipient of the
investment management services liable to pay GST was not bclMC, but the pension
trusts, persons other than the provincial Crown agent, and therefore neither
the
RTA
nor the
CITCA
was applicable or necessary to subject the
services to taxation.

[39]

On February 25, 2016, bcIMC filed without prejudice notices of objection
to the assessments, which it was required to do in order to preserve its rights
to challenge them.

The Decision Appealed From

[40]

The petition came on for hearing in April and June 2016.

[41]

The chambers judge first addressed Canadas argument that the Tax Court
had exclusive jurisdiction to address the substantial dispute raised by the petition.
He determined that he should take jurisdiction and hear the petition for the
following reasons:

a)

Courts
have consistently held that the threshold question  whether, as a provincial
Crown agent, bcIMC is immune from taxation under s. 125 of the
Constitution
Act, 1867
(U.K.), 30 & 31 Vict., c. 3, reprinted in
R.S.C. 1985, App. II, No. 5, and under s. 17 of the
Interpretation
Act
, R.S.C. 1985, c. I‑21

is not exclusively within the
jurisdiction of the Tax Court:
Canadian Pacific Railway Company v. Canada
,
2012 FC 1030, affd 2013 FC 161

(para. 93) [
CPR
];

b)

Determination of the
second question  whether the Province can bind bcIMC to the agreements in the
absence of legislation  is within the jurisdiction of the Supreme Court of
British Columbia but not within the jurisdiction of the Tax Court (para. 93);

c)

bcIMCs
claim to immunity from taxation is not simply about the assessment of the tax,
but goes to the very heart of the ability of Canada to assess the tax against
bcIMC (para. 95);

d)

The
declaration sought regarding immunity (over which the Tax Court and the Supreme
Court of British Columbia have concurrent jurisdiction) and the declaration regarding
the Provinces authority to bind bcIMC to the agreements (over which the Tax
Court has no jurisdiction) are linked If bcIMCs claim to immunity is
successful, then the only basis on which it could owe the tax claimed is the agreements
(para. 98); and

e)

Judicial
economy and fairness militate in favor of the two issues being decided together
(para. 99).

[42]

He then turned to the immunity claim and found, for the following
reasons, that
bcIMC is immune from
taxation:

a)

The Province and its agents are immune from taxation by Canada when
acting within their legislated mandates; bcIMC, as a statutory Crown agent,
enjoys that constitutional immunity:
Constitution Act, 1867, s.
125;
Re: Exported Natural Gas Tax
, [1982] 1 S.C.R. 1004 [
Natural Gas
Reference
] (para. 127);

b)

bcIMC, acting pursuant to its statutory mandate as agent for the
Province, enjoys the same tax immunity as the Province:
Nova Scotia Power
Inc. v. Canada,
2004 SCC 51 at para. 14 [
Nova Scotia Power SCC
]
(para. 131);

c)

bcIMC simply stepped into the Minister of Finances shoes as the manager
of the pooled portfolios (para. 135);

d)

The
PSPPA
states that bcIMC holds the portfolios as a statutory
trustee and, as such, is the portfolios legal owner (para. 132);

e)

Canadas argument, that the funds administered by bcIMC are trust funds
and that the repayment from the trust of bcIMCs administration costs is payment
for a service that attracts GST, is an attempt to separate the Crown from its
assets and an attempt to tax indirectly what cannot be taxed directly (paras. 128‑30);

f)

The deemed trust provisions of the
ETA
cannot defeat the
Provinces immunity from taxation (para. 131); and

g)

If the Province
wanted to give the bcIMC, in its capacity as manager of the funds, a different
status than the Crown, the legislature would have said so when drafting the
PSPPA
(para. 136).

[43]

Last, he addressed the effect of the
RTA
and the
CITCA
. He
considered bcIMCs argument founded largely on the principle described by

Nigel
Bankes in
Co‑Operative Federalism: Third Parties and Intergovernmental
Agreements and Arrangements in Canada and Australia
, (1991) 29 Alta. L.
Rev. 792, and considered in
Manitoba Govt. Employees Assn. v. Govt. of
Manitoba et al.
,

[1978] 1 S.C.R. 1123 at 1143, to the
effect that bcIMC is a third party to the agreements and, in the absence of
legislation binding it to them, it is not bound. He dismissed that argument,
holding:

[166]    On first blush, there is merit to bcIMCs arguments.
General legislation cannot override specific legislation. But in my view there
is
specific legislation that creates the obligation on bcIMC to pay the Tax.
Section 16 of the
PSPPA
states that bcIMC
is not liable for
taxation except as the government is liable for taxation
. That language,
in my view, is the specific legislative authority required to bind bcIMC to the
Agreements and should be interpreted accordingly. Expressed another way, this
section means that if the Province is liable for taxation (as it is because it
signed the Agreements), so too is bcIMC. It is specific statutory language that
cannot be ignored.

[167]    Accordingly, bcIMC fails
on the Agreement Claim; in other words, the Agreements are legislatively
binding on bcIMC.

Grounds of Appeal

Canadas Appeal

[44]

Canada appeals the chambers judges assumption of jurisdiction over the
matter, as well as his declaration that bcIMC is immune from federal taxation
under the
ETA
.

[45]

Canada now concedes that the Supreme Court and the Tax Court have overlapping
jurisdiction over the claim to immunity from taxation and that it is not within
the
exclusive
jurisdiction of the Tax Court. It argues, however, that
the chambers judge erred in exercising his discretion to assume jurisdiction.

[46]

Further, and in the alternative, Canada says if the chambers judge did
not err in assuming jurisdiction, he erred in law in finding bclMC to be immune
from federal taxation under the
ETA
in respect of services provided in managing
the assets held in the pooled investment portfolios.

bcIMCs Cross Appeal

[47]

bcIMC brought a cross appeal, challenging the chambers judges
declaration that it is bound by the provisions of the
RTA
and the
CITCA
.

[48]

bcIMC says the chambers judge erred because the agreements are not
legally binding contracts and the obligations they describe are not
justiciable; even if the
RTA
and the
CITCA
bind Canada and the
Province to pay each others respective taxes, bcIMC is not a party to the
agreements and s. 16(6) of the
PSPPA
does not bind it to them.

British Columbias Position

[49]

The Province supports bcIMCs position on the main appeal but concurs
with Canada on the cross appeal. It says bcIMC is immune from taxation but that
it is bound by the provisions of the
RTA
. The Province says the
provision in Schedule A to the
RTA
excluding provincial Public
Sector Pension Fund Accounts from taxation is applicable to most of the pooled
funds managed by bcIMC. However, we are not asked to determine the effect of
the
RTA
in these proceedings, merely its applicability, and therefore,
should not address the ultimate question of the bcIMCs liability to pay the
taxes assessed under the agreement.

Discussion and Analysis

Jurisdiction

[50]

Canada initially took the position that the immunity claim is within the
exclusive jurisdiction of the Tax Court. It has since resiled from that
position on consideration of the Provinces submissions with respect to the
plenary jurisdiction of the Supreme Court of British Columbia. All parties have
now accepted the argument made by the Province in relation to jurisdiction:
that the BC Supreme Court is a court of general and inherent jurisdiction with
the power to hear and determine bcIMCs claim. Its jurisdiction to review the
constitutional validity and applicability of the
ETA
cannot be removed
by a federal statute.

[51]

Strickland v. Canada
(Attorney General),

2015 SCC 37
,
provides useful
guidance in relation to the scope of the jurisdiction of the provincial
superior courts. The Court in
Strickland
, referring to the judgments in

Canada (Attorney General) v. TeleZone Inc.
, 2010 SCC 62;
Canada (Attorney General) v. McArthur
,
2010 SCC 63;
and
Canadian Food Inspection Agency v.
Professional Institute of the Public Service of Canada
,
2010 SCC 66
, rejected the Crowns argument that the
matter before it fell within the exclusive jurisdiction of the Federal Court.
It discussed the argument advanced by the Crown in
Telezone
that, even
in an action for damages in tort, the Ontario Superior Court of Justice could
not trench upon the Federal Courts exclusive jurisdiction, as described by
s. 18 of the
Federal Courts Act
, R.S.C. 1985, c. F‑7, in
the following terms:

[24]       [The]
provincial superior courts may exercise their concurrent jurisdiction where the
attack on a law or an order is essential to the cause of action and
adjudication of that allegation is a necessary step in disposing of the claim ...
As Binnie J. put it on behalf of the Court [in
TeleZone
], s. 18
of the Act does not shield the Crown from private law damages involving
[federal boards, commissions and tribunals] in respect of losses caused by
unlawful government decision making without first passing through the Federal
Court  The provincial superior courts, in the context of matters properly
before them, have the authority to determine every legal and factual element
necessary for the granting or withholding of the remedies sought, including
the potential unlawfulness of government orders .... Binnie J. was careful
to point out that this principle will not apply unless the validity of the
underlying order is genuinely a necessary step in an otherwise valid proceeding
and is not simply made to appear as such as the result of artful pleading ....

[52]

Canada now says that while the chambers judge had jurisdiction, he ought
not to have exercised it and should have considered the Tax Court to be a more
appropriate forum for determination of the principal issue: the immunity claim.
It argues the chambers judge should have left consideration of that issue to
the Tax Court, a specialized court established by Parliament to hear tax cases,
and emphasizes the importance of maintaining the integrity of the tax appeal
system enacted by Parliament, citing
Canada v. Addison
&
Leyen
Ltd.,
2007 SCC 33 [
Addison
].

[53]

In
Addison
, the Supreme Court of Canada struck an application for
judicial review of a tax assessment issued by the Minister of National Revenue.
As in this case, there had been assessments and notices of objection filed,
albeit under the
Income Tax Act
, R.S.C. 1985, c. 1 (5th Supp.)
[
ITA
]. The argument made by the taxpayer in support of judicial review
was that there had been a long delay that amounted to an abuse of process and
prevented them from mounting a proper challenge to the validity of the
assessment in the Tax Court. The judicial review proceedings were struck in the
Federal Court but reinstated by the Federal Court of Appeal. The Supreme Court
of Canada, in allowing the appeal, held:

11.       Reviewing
courts should be very cautious in authorizing judicial review in such
circumstances. The integrity and efficacy of the system of tax assessments and
appeals should be preserved. Parliament has set up a complex structure to deal
with a multitude of tax-related claims and this structure relies on an
independent and specialized court, the Tax Court of Canada. Judicial review
should not be used to develop a new form of incidental litigation designed to
circumvent the system of tax appeals established by Parliament and the
jurisdiction of the Tax Court. Judicial review should remain a remedy of last
resort in this context.

[54]

While this particular passage generally supports the position taken by
Canada, the facts in
Addison
are sufficiently distinct from those in the
case at bar that the case is of little value other than describing the approach
that should be taken generally to respecting the jurisdiction of the Tax Court.

[55]

This Court also considered
Telezone
in
Leroux v. Canada
Revenue Agency
, 2012 BCCA 63, a case which has some similarities to the
present appeal. In
Leroux
, the plaintiff brought claims in tort against
the CRA based on an allegation that a CRA auditor attempted to extort him in
the course of audits, assessments, and collection procedures. The CRA sought to
have the claims dismissed on the basis that they were outside the jurisdiction
of the Supreme Court as they challenged the validity of assessments under the
ETA
and the
ITA
, matters which should be dealt with in the Tax Court. In
rejecting the position of the CRA, Huddart J.A. looked to the essential
nature of the dispute (at para. 20) and held that the claims raised
issues distinct from those that would have been addressed in the statutory
review [appeal] process which concerned itself with the validity of the
assessments (at para. 23‑24). In
Stewart v. Clark
, 2013 BCCA
359 at para. 77, relying on
Telezone
and
Leroux
, this Court
reaffirmed that the consideration should focus on the essential nature of the
claims and whether they raise any distinct or separate justiciable issues from
those that would be addressed in another venue.

[56]

The Supreme Court of Canada focused on the essential nature of the
claim more recently in
Windsor (City)

v. Canadian Transit Co.
,
2016 SCC 54. In that case, the company that managed the Canadian side of the
Ambassador Bridge in Windsor sought a declaration from the Federal Court that
it was constitutionally immune from certain municipal bylaws. In order to
determine if the Federal Court had jurisdiction to hear the claim, the majority
of the Court stated: it is necessary to determine the essential nature or
character of that claim (at para. 25), adding at para. 26, [t]he
essential nature of the claim must be determined on a realistic appreciation
of the practical result sought by the claimant (quoting from
Domtar Inc. v.
Canada (Attorney General)
, 2009 FCA 218, 392 N.R. 200, at para. 28,
per Sharlow J.A.).

[57]

Both
Leroux
and
Windsor
addressed the question whether the
Court had jurisdiction to hear the claim. Where, as in the case at bar, the
question is whether a court with acknowledged jurisdiction should exercise it,
the essential nature of the claim is not determinative but remains a relevant
factor that should be considered. Moldaver and Brown JJ., dissenting, in
Windsor,
held that the Court had jurisdiction to hear the case. In exercising the
discretion to do so, the essential character of the claim is one factor for
the Federal Court to consider in determining whether to
exercise
its
jurisdiction (emphasis in original) (at para. 84).

[58]

Canada argues that the judge erred in failing to recognize and
appropriately weigh the fact the claim is essentially a challenge to the
assessments. It says that the chambers judges conclusion that the claim to
immunity goes to the constitutional authority of Canada, and not to the
validity of an assessment, rests on a false distinction because bcIMC seeks
to invalidate an assessment. Canada asserts this is the practical result
sought by bcIMC. The petition was intended to resolve the specific issue of
bclMCs liability for GST in respect of the pooled investment portfolios. An
order of the Supreme Court would bind the Tax Court and prevent it from
engaging in a task for which it is particularly suited. The provincial superior
courts should be wary of attempts to circumvent the tax appeal system and the
Tax Court. It argues that the effect of the
RTA
and the
CITCA
need
not be considered in order to resolve the immunity claim in the Tax Court.
bcIMCs claim to immunity can be resolved as a question of law with reference
to the
ETA,
the
PSPPA,
and the
Constitution Act, 1867.

[59]

In
Reza v. Canada
, [1994] 2 S.C.R. 394, the
Supreme Court of Canada accepted as a settled principle that the provincial superior
courts and the Federal Court have concurrent jurisdiction to hear challenges to
the constitutional validity of federal legislation. The Ontario Superior Court
had stayed a motion for a declaration that certain provisions of the
Immigration
Act
, R.S.C. 1985, c. I‑2, breached the applicants
Charter
rights.
The Supreme Court upheld the stay, noting that the stay was discretionary,
holding: the test for appellate review of the exercise of judicial discretion
is whether the judge at first instance has given sufficient weight to
all relevant considerations:
Friends
of the Oldman River Society v. Canada (Minister of Transport)
,
[1992] 1 S.C.R. 3
, at pp. 76‑77
,
per
La Forest J. See also
Manitoba (Attorney General) v.
Metropolitan Stores Ltd.
,

[1987] 1 S.C.R. 110
, at pp. 154‑55 (at 404‑05)
.

[60]

Here, Canada says, the chambers judge did not give sufficient weight to
the primacy of the challenge to the assessment in this case. It disputes the
chambers judges view that the assessments were undertaken as manoeuvering
with a view toward invoking the jurisdiction of the Tax Court in light of the
outcome of the first appeal. It acknowledges that if bcIMC had commenced
proceedings in the Tax Court and successfully set aside the assessment on the
basis that the services in question were not taxable under the constitution, the
question of the applicability of the
RTA
and the
CITCA
would
remain unresolved. However, Canada says there is no live dispute with respect
to the effect of those agreements. No party seeks to have the court determine
whether, if bound by those agreements, bcIMC is obliged to pay the taxes
assessed. For that reason, it says, whether the
RTA
and the
CITCA
bind
bcIMC is a relatively minor, subsidiary question; the principal issue in the
litigation as it now stands is whether the assessments are valid. Hearing that
claim undermines the jurisdiction of the Tax Court.

[61]

Canada notes that the Tax Court has adjudicated claims of Crown immunity
as a defence to an assessment:
Nova Scotia Power Inc. v. Canada
(2002), [2002]
2 C.T.C. 2276 (T.C.C.), revd 2003 FCA 33 and 2004 SCC

51;
Toronto District School Board v. The
Queen
, 2009 TCC 39, aff'd 2009 FCA 324;
The Ottawa Hospital Corporation
v. The Queen,
2010 TCC 53;
Surrey City Centre Mall Ltd. v. The Queen
,
2012 TCC 346.

[62]

The respondents do not take issue with the Tax Courts jurisdiction to
adjudicate upon claims of Crown immunity. They focus, rather, on the fact the
Tax Court cannot give declaratory relief or determine whether bcIMC is bound by
the
RTA
, citing, in support of this proposition.

[63]

They cite, in support of the proposition that declaratory relief is not
available in the Tax Court, the decision in
Benoit v. Canada
(1993), 67
F.T.R. 217, although that case is problematic for bcIMC insofar as it also
stands for the proposition that declaratory relief cannot be sought, even in
Federal Court, after an assessment and challenge.

[64]

The respondents cite
Dene Nation v. Canada
, [1992] 2 F.C. 681
(C.A.), for the proposition that the Tax Court does not have exclusive
jurisdiction where parties seek declarations of tax-exempt status in the
absence of a challenge to a specific assessment.

[65]

bcIMC also relies on the decision of the Federal Court in

Canadian Pacific Railway Company
.
In that case,
CPR argued it was
exempt from taxation as a matter of contractual, statutory and constitutional
rights (at para. 30). It claimed the matter in issue did not relate to
assessments or the provisions of the
ITA
or the
ETA

per se
.
CPR sought a declaration that the CRA was not entitled to collect taxes on fuel
purchased, consumed, or used in connection with its exempt main line. It denied
any impermissible circumvention of the appeal processes or refund processes
relating to assessments under the
ITA
or to refunds under the
ETA
.
The Court held:

[41]      The claim respecting overpayment of
taxes engages more than determining the correctness of an assessment or a refund
arising from an assessment. The case goes to the very heart of the ability of
the Crown to collect any direct or indirect tax relating to the exempt main
line of CPRs business. It is a claim that has been founded in breach of
contract, statutory entitlement and interpretation and constitutional
principles.



[46]

[On] the facts of this case, if the interpretation of the
CPR Act
,
the 1880 Contract and consideration of the constitutional principles result in
a finding that the collection of taxes from the business of CPR relating to the
exempt main line, either direct or indirect, is
ultra vires
then the
public law remedy described by Bastarache, J. [in
Kingstreet
Investments Ltd. v. New Brunswick (Finance),
2007 SCC 1] would apply and
CPR would be entitled to recovery of those taxes.
That is within the
jurisdiction of this Court as it is not a matter of assessment but one which
goes to the ability to collect a tax in the first place
from CPR in these
circumstances.

[Emphasis added.]

[66]

They emphasize the fact, noted in
Reza,
that where there is
overlapping jurisdiction, the decision to take jurisdiction involves the
exercise of judicial discretion, and the standard of review requires us to ask
whether the judge has given sufficient weight to all relevant considerations.
They say there is no basis in this case upon which to conclude that in
considering the expertise and jurisdiction of each court and efficient use of
judicial resources, the chambers judge erred in the weight he gave to relevant
considerations.

[67]

In my view, the respondents are correct to say there is no basis upon
which we should intervene in the chambers judges decision to take jurisdiction
and to consider the claim for all relief sought by bcIMC. I agree that deference
should be afforded to the chambers judges characterization of the essential
nature of the dispute. There was a basis upon which the chambers judge could
conclude that the questions before him were related and inter-dependent and
that non‑tax issues might predominate in the litigation. The petition was
initiated prior to the assessment and is not primarily an attack upon the
assessment, whether or not the chambers judge was correct to characterize the
assessment as manoeuvering on the part of Canada. There is clearly no
jurisdiction in the Tax Court to rule upon the applicability of the
RTA
to bcIMC. Even the question whether bcIMC enjoys constitutional or statutory
immunity is not one that so clearly calls upon the particular expertise of the Tax
Court as do assessment cases generally.

[68]

I cannot identify an error in the approach taken by the chambers judge
in deciding to exercise his jurisdiction to hear the petition.

Immunity

Canadas Argument

[69]

Canada argues that the chambers judge made two errors in deciding the
substantive immunity issue.

[70]

First, Canada says the judge erroneously concluded the deemed trust
provisions of the
ETA
separate the provincial Crown from its assets.
Canada asserts the Province separated itself from the pooled funds by impressing
them with a statutory trust. Canada says the deeming provisions are not an
attempt to change the trust into something it is not. It says, There is no
basis for holding that federal taxing provisions are inapplicable to a trust
relationship created by provincial statute merely because the trustee of the
trust is a provincial Crown agent.

[71]

Canada says the scheme established by the
PSPPA
was intended to
distance the Crown in right of the Province from management of the pension
plans. It established a joint trust arrangement with the purpose of ensuring
that the risk and management responsibilities were shared by the Province and
the beneficiaries of the trusts. The pension boards became the legal owners of
the pension money, holding it in trust for all of their members. The scheme is
described in Part 2 of the
PSPPA
, which establishes the Pension
Corporation as the provider of
plan
administration services, and Part 3, which establishes the bcIMC as the trust
company authorized to carry on trust business and investment management
services. The effect of this plan was to move the funds outside the hands of
government and to put them beyond government control. The statutory plan
clearly describes bcIMC as a service provider.

[72]

Canada says the deeming provision, s. 123(1) of the
ETA
,

alters
the normal private law principle that a trust acts through its trustee, who has
legal authority to deal with the trust property and to enter into obligations
on behalf of the trust. The common law would preclude a trust from being a
taxpayer for purposes of the GST. The
ETA
defines the trust itself as a
person, notionally separating the trust from the trustee and making the trust
a taxpayer in its own right:
Fundy Settlement v. Canada,
2012 SCC 14 at para. 10.
The provision is intended to ensure that tax payable by the trust is borne by
the beneficiary rather than the trustee.

[73]

Canada appears to concede that the deeming provision, s. 123(1) of
the
ETA
alters the legal landscape with a view toward capturing certain
transactions that might otherwise not be considered to be taxable transactions:
Treating the trust as a separate person prevents  valuable services from
escaping taxation on the basis that a trustee cannot transact with herself. It
argues, however, that the change in the landscape is intended to bring
transactions effected for the beneficiaries, rather than the Crown, into the
tax scheme.

[74]

Canada summarizes its argument on the immunity of bcIMCs management
services from taxation as follows:

a)

Section 18.1(3) of the
PSPPA
and s. 4 of the
Regulation
impress the assets in the pooled investment portfolios with a trust;

b)

In private law, services provided to that trust are received by the
trustee (here, bcIMC);

c)

Section 267.1(5)(a) of the
ETA
deems anything done by a
trustee in the capacity of trustee, including the receipt of taxable services,
to have been done by the trust (and see
ETA s.
123(1): definition
of recipient);

d)

bclMC receives consideration
for performing its investment management function in the form of
cost-recoveries of operating expenses and capital expenditures that it draws
from the portfolios assets.

[75]

For purposes of the
ETA
provisions relating to trusts, therefore,
Canada submits bclMCs status as an agent of the Province is immaterial. Under
the
ETA
,

the liability to pay tax attaches to the recipient of
the taxable services. Applying those provisions does not infringe s. 17 of
the
Interpretation Act
because they are not being applied to the Province
or to bcIMC as its agent, but to the statutory trust.

[76]

Second, Canada argues the chambers judge erred by extending the protection
of s. 125 of the
Constitution Act, 1867
to the pooled investment
portfolio assets, where doing so did not further the purpose of that provision.

[77]

Canada says it is not disputed that s. 122 of the
ETA
is
applicable to the Province as a supplier of goods and services. The
GST Reference
clearly establishes that imposing collection and remittance obligations upon a
province does not infringe s. 125 of the
Constitution Act, 1867.

[78]

According to Canada, it cannot be said that imposing excise taxes on the
services provided by bcIMC interferes with the Provinces ability to exercise
its jurisdiction or deal with its own property, the purposes underlying
s. 125. It says that the constitutional purposes cannot be frustrated by
taxing property held by a Crown agent for the benefit of third parties, or
property to which the Crown is not entitled and cannot use to further the exercise
of its legislative jurisdiction.

[79]

Canada says the ratio of the
Natural Gas Reference
is that
Canadas actions cannot impair assets belonging to the Province or impose taxes
that will erode the Provinces assets or property. The purpose of s. 125
is to protect the property of one order of government from incursion or
interference by the other order of government, and to preserve the ability of
each to exercise the respective legislative jurisdictions conferred on them by
the
Constitution Act, 1867
: G.V. La Forest,
The Allocation
of Taxing Power Under the Canadian Constitution,
2d ed. (Toronto:
Canadian Tax Foundation, 1981) at 182
.
This purpose is not
furthered by extending the protection of s. 125 to property held by a
Crown agent in trust for the benefit of persons other than the Crown, or to
property to which the Crown is not entitled and which cannot be used to further
the governments exercise of its legislative jurisdiction.

[80]

Canada argues the correct question is whether property, held in trust by
a Crown agent, belongs to the Province for purposes of s. 125. It
alleges the assets in pooled investment portfolios do not belong to the
Province. The statutory and regulatory scheme establishes that pension funds
belong to the members, who are private citizens, and are held by the pension boards
in trust for those members. Those trust arrangements are private, contractual
arrangements and the pension boards are private trusts, not public bodies:
Ehrcke
v. Public Service Pension Board of Trustees
, 2004 BCSC 757

at paras. 56‑63.
Therefore, Canada argues, the pension funds are not property belonging to the
Province.

[81]

The Supreme Court of Canada has previously held that s. 125 does
not protect a beneficial interest in property legally held by the Crown from taxation
if the beneficial interest has previously devolved to a private person. This is
because that interest is no longer a Crown interest, and it is no longer
protected from taxation. As a result, a tax that applies to the private
interest in property legally held by the Crown, for example, a tax borne by
property held in trust for a third party by a Crown agent as trustee, is not
barred by s. 125:
Calgary & Edmonton Land Co. v. Alberta
(Attorney-General)
(1911), 45 S.C.R. 170;
Smith v. Vermillion Hills
(Rural Municipality
), [1916] 2 A.C. 569 (P.C.) [
Vermillion Hills
] at 573‑74.
On this basis, Canada claims that it is permitted to tax the pooled investment
portfolio assets, which are merely held by bcIMC as a trustee for private third
parties.

bcIMCs Argument

[82]

In relation to the claim to immunity, bcIMC refers to the
Regulation
,
which provide:

Management of pooled
investment portfolios

4

(1) All the assets of a portfolio are
held in trust by the investment management corporation.

(2)
Subject to the Act, the chief investment officer is responsible for investing
money of a portfolio in categories of investment the chief investment officer
considers desirable and for managing and controlling the portfolio.

(3)
The investments of a portfolio must be identified separately from other
property of the investment management corporation, with each investment
recorded to show clearly the portfolio to which the investment belongs.

(4)
Ownership in any asset in a
portfolio must not be attributed to a participating fund
.

[Emphasis
added.]

[83]

It says:

a)

bcIMC is expressly described as an agent of the government;

b)

its purpose includes holding and managing the assets in the portfolios
and it is entitled to the constitutional immunity arising from s. 125 when
holding property within its statutory mandate:
Westbank First Nation v. British Columbia Hydro and Power
Authority
, [1999] 3 S.C.R. 134;

c)

its single share is held by the Minister of Finance on behalf of the
Province (
PSPPA
, s. 17);

d)

the statute does not describe a beneficiary of the statutory trust;

e)

the assets in the portfolios are property of the investment management
corporation (
PSPPA
,
s. 18.1;
Regulation
,
s. 4(1), 4(3));

f)

authorized persons who place money and securities with bcIMC have no
ownership interest in any assets in the portfolios;

g)

the sole interest of the participating funds is in the units they
acquire (
Regulation
,
s. 4(4)); and

h)

the chief
investment officer, to the exclusion of unit holders and bcIMCs directors, is
alone empowered to make investment decisions regarding the assets in the portfolios
(
PSPPA
, s. 20(5), 21;
Regulation
, s. 4(2)).

[84]

bcIMC says provisions of the
ETA
only apply to the provincial Crown where the federal Parliament has manifested
its intention that they will apply:
R. v. Eldorado
Nuclear Ltd
., [1983] 2 S.C.R. 551.

[85]

It argues Canadas reliance on the deeming provisions of the
ETA
(ss. 123(1)
and 267.1(5)(a)) to make the transactions taxable is fatal to its claim.
It argues, While it is uncontroversial that ss. 123(1) and 267.1(5)(a)
of the
ETA
alter
trust law principles for the purposes of that statute, those provisions are not
stated to apply to the provincial Crown.

[86]

The CRA has previously conceded that the Crown agents are entitled to
immunity when acting within their statutory mandate:
Nova Scotia Power
SCC
;
Eldorado Nuclear Ltd.
at 565‑66;
and
Toronto Area Transit
Operating Authority v. Mississauga (City)
(1996), 133 D.L.R. (4th)
257 at 265‑66 (Ont. Ct.J. (Gen. Div.)).

[87]

bcIMC claims that Crown immunity (subject only to the recognized
exceptions to that immunity) has been afforded to Crown agents who are bcIMCs
peers in other provinces and who are engaged in the very types of investment
functions that bcIMC is statutorily mandated to perform:
Omers Realty Corporation & Price
Waterhouse Coopers Inc. v. Minister of Finance,
2011 ONSC 6585 [
Omers
],
affd
Omers Realty Corporation v. Ontario (Finance)
, 2012 ONCA 400;
Sparling v. Québec (Caisse de Dépôt et Placement
du Qu
é
bec),
[1988] 2 S.C.R. 1015;
Caisse de dépôt & placement du
Québec v. Ontario (Securities Commission)
(1983), 42 O.R. (2d) 561
(Div. Ct.).

[88]

Crown immunity is not diluted or affected where, in carrying out its
mandate, the Crown acts as trustee:
Quirt
v. The Queen
(1891), 19 S.C.R. 510 at 518‑19;
N.S. Farm Loan Board v. Municipality of Annapolis,
2004 NSSC 194.

[89]

bcIMC says the provisions of the
PSPPA
and the
Regulation
that Canada cites do not change provincial trust law or purport in any way to
separate bcIMC as a statutory Crown agent from the assets in the portfolios.
What these enactments do is create and continue a statutory investment scheme,
whereby:

a)

Participating funds authorized by the enactments may purchase units in a
portfolio;

b)

No ownership or interest in the assets in the portfolio may be
attributed to the participating funds, who also have no influence over any
investment decisions or control of any investments; and

c)

bcIMC
invests and makes loans from assets it owns in the portfolios as statutory
agent of the Province in the same manner as the Minister of Finance did prior
to the enactment of the
PSPPA
.

[90]

In response to Canadas argument that s. 125 cannot apply because
the assets in the portfolios do not belong to the Crown because bcIMC holds
them for the ultimate benefit of the pensions and pensioners, bcIMC says
Canada is seeking to redraft the statutory pooled portfolio regime to make it
something other than what it is. bcIMC argues that, as agent of the Province, it
is the only legal person to whom the assets could belong for the purposes of
s. 125 of the
Constitution
Act
,
1867
. No beneficial interest is described by the
PSPPA
.
The participating pension plans own only the units in the funds. The
Regulation
expressly provides
that the participating funds have no ownership interest in the portfolios
assets.

British Columbias
Position

[91]

British Columbia supports the position advanced by bcIMC that it acts as
an agent of the Province and is managing the property of the Crown in right of
the Province when it manages the relevant pooled public-sector pension plan
funds. The Province says the only way in which the trusts can become persons
liable to pay tax is as a result of the application of the
ETA
to the
trusts. A federal tax law, including s. 123(1) of the
ETA
, cannot
alter the normal private law principles applicable to trusts for purposes of the
GST. Canadas legislative competence to do so is limited by s. 125 of the
Constitution Act, 1867
:
Natural Gas Reference
at 1067.

[92]

In
Natural Gas Reference
,
the majority held, at 1078:

Section 125
provides, in broad terms, that no lands or property of the federal or
provincial Crown shall be liable to taxation. The purpose of this immunity,
as we have seen, is to prevent one level of government from appropriating to
its own use the property of the other, or the fruits of that property. This
immunity would be illusory if it applied only to taxes on property but not to
a tax on the Crown in respect of a transaction affecting its property or on the
transaction itself. The immunity would be illusory since, by the simple device
of framing a tax as 
in personam


rather than 
in rem


one level of government could with impunity tax away the fruits of property
owned by the other. The fundamental constitutional protection framed by
s. 125 cannot depend on subtle nuances of form.

[93]

According to the Province, applying the
ETA
to make the trusts
liable to taxation is simply using a legal fiction created by federal
legislation established for tax purposes to defeat the Provinces
constitutional immunity from taxation. The Province says, in its factum:

In providing investment
management services with respect to the pooled investment portfolios, as it is
mandated to do by the
PSPPA
and the related
Pooled Investment Portfolios Regulation
, bcIMC
is immune from Canadas taxation. That immunity cannot be defeated by an act of
Parliament, regardless of how the CRAs interpretation and application of the ETA
purports to characterize, categorize, consider or divide bcIMC.

[94]

The Province points out that s. 3 of the
Regulation
continues
the existing portfolios. While a trust is described in s. 4 of the
Regulation
,
there is no statement of a beneficiary. To the contrary, the legislation establishes
that ownership of the assets in the pooled portfolio must not be attributed to
a participating fund. The Province says the portfolio assets at law belong to bcIMC.

[95]

The Province also points out that under the pre‑existing system,
where public pension funds were held by the Minister of Finance, they were held
in trust as well. Under both arrangements, there is no non‑Crown
beneficiary; the only taxpayer is bcIMC, an agent of the Crown.

[96]

The Province says the decision in
Quirt
is authority for the
proposition that it does not matter whether a province holds property in trust
for others or not. If the legal owner of the property is a province, it is
irrelevant who the beneficial owner of the property is. The assets are immune
from taxation.

[97]

Further, the Province says, the
ETA
does not change provincial
trust law. If bcIMC is generally immune from taxation, the provisions of the
ETA
defining its services as taxable are all inapplicable to it.

[98]

The Province says that the establishment of bcIMC did not change the
status of the public pension investment plans. That money remained public
money, just as it was under the
Financial Administration Act
. It notes
that s. 18.1 of the
PSPPA
provides:

18.1

(1)
Each portfolio established under B.C. Reg. 84/86, the Pooled Investment
Portfolios Regulation, is continued under this Act.

(2)
Each participating fund allocated units of a portfolio immediately before
January 1, 2000 must continue to be allocated those units of the portfolio
with the investment management corporation holding those units as agent for the
participating fund.

(3) All assets held under or in a
portfolio by the Minister of Finance or the chief investment officer under the
Financial
Administration Act
immediately before January 1, 2000 must continue to
be held under or in the portfolio, in trust, by the investment management
corporation.

Discussion

[99]

Section 125 of the
Constitution Act, 1867
states:

No
Lands or Property belonging to Canada or any Province shall be liable to
Taxation.

[100]

In
Natural Gas Reference
,
the majority held, at 1078:

Section 125
provides, in broad terms, that no lands or property of the federal or
provincial Crown shall be liable to taxation. The purpose of this immunity,
as we have seen, is to prevent one level of government from appropriating to
its own use the property of the other, or the fruits of that property. This
immunity would be illusory if it applied only to taxes on property but not to
a tax on the Crown in respect of a transaction affecting its property or on the
transaction itself. The immunity would be illusory since, by the simple device
of framing a tax as 
in personam


rather than 
in rem


one
level of government could with impunity tax away the fruits of property owned
by the other. The fundamental constitutional protection framed by s. 125
cannot depend on subtle nuances of form.

[101]

There is no doubt that bcIMC is entitled to Crown immunity generally.
Its incorporating statute describes it as an agent of the Crown. In
Toronto Area Transit Operating
Authority
(Ont. Ct.J. (Gen. Div.)), the Court considered
whether the GO Transit Authority was liable to pay municipal development charges
and comply with other development regulations. The Court noted that the
Authority was expressly described as a Crown agent in its incorporating statute
(at 265):



[
I]n the case before me, there is expressed statutory designation of GO
Transit as a Crown agent.
The courts should respect such designation. A
general rule, explains Professor Hogg [in
Liability of the Crown,
2nd
ed. (Toronto: Carswell, 1989)], at p. 253, if a statute expressly provides
that a public corporation is to be an agent of the Crown, then the
corporation will be an agent
. In addition, the Supreme Court of Canada in
the case of
R. v. Eldorado Nuclear Ltd.
(1983), 4 D.L.R. (4th) 193 at
p. 205, 8 C.C.C. (3d) 449, 77 C.P.R. (2d) 1 (S.C.C.), the court
confirmed that a reference to the Crown in a statute extends to Crown agents. Mr. Justice
Dickson said that if this were not the interpretation to be given to s. 16
of the federal
Interpretation Act,
the section would have no meaning
since the Crown only acts through servants and agents. The same principle of
law applies to the provinces and their
Interpretation Acts.

[Emphasis added.]

[102]

Organizations
charged by the Crown with responsibility for management of invested public
pension funds are generally held to be Crown agents entitled to immunity from
taxation. I
n
Sparling
, the challenge to the immunity of the
Caisse
de dépôt
et placement du Qu
é
bec from taxation did not rest upon a
challenge to its status as a Crown agent. Rather, the challenge rested upon the
argument, accepted by the Court, that by
purchasing shares
in a public company,
it

had
acquired
rights and assumed obligations,
thereby falling within the benefit/burden exception to Crown immunity.

[103]

In
Omers
, the Ontario
Superior Court held that
the entity that manages and administers
the Ontario Municipal Employees Retirement System is an agent of the Crown and
thus not liable to pay a property transfer tax. The case is of limited value
because the tax was payable by the transferee of property, there was no doubt the
OMERS Board was the transferee, and an exception in the taxing statute
provided:

No tax is payable
where the only transferee in a conveyance that is tendered for registration is
the Crown or a Crown agency within the meaning of the
Crown Agency Act
.

[104]

Similarly,
in this case, the challenge to immunity does not rest upon a challenge to the
status of bcIMC but, rather, upon the question whether bcIMC, and its principal,
the Crown, can be said to be the recipient of the services provided by bcIMC in
managing the pooled funds, or whether private interests received the services.

[105]

It is
clear from the jurisprudence that the courts have been willing to distinguish
between legal and beneficial interests in property in deciding where the
incidence of a tax falls, and to thus ensure that both a provinces beneficial
and legal interests are immune from taxation.

[106]

In
Quirt
,
Strong J. held that the Crown in right of Canada enjoyed immunity from
taxation under Ontarios
Assessment Act
, R.S.O. 1887, c. 193, even where
it had only a beneficial interest in the taxed property. At 518, he wrote:

All property
vested in the Crown is exempted from taxation unless made liable by some
express enactment. No statute can be pointed to making the beneficial interest
which the Crown as mortgagees undoubtedly had in these lands liable to
assessment for taxes, and that is sufficient to dispose of the case.
I am
also of opinion that in the absence of express enactment no difference ought to
be made between property vested in the Crown as a trustee, and that in which it
had a beneficial interest
.

[Emphasis added.]

[107]

Canada correctly says
a tax that applies to the private,
beneficial interest in property legally held by the Crown, such as GST which is
intended to be borne by property held in trust rather than by a Crown agent
trustee, is not barred by s. 125. This proposition is borne out in
Calgary & Edmonton Land Co.
v. Alberta (Attorney-General)
(1911),
45 S.C.R. 170
, where Davies J., at 179‑80,
concluded that tax could properly be levied against the beneficial owner of
land, the legal title to which was held by the Crown:

The interest of the
Crown whatever it might have been could not be taxed, but the beneficial
interest of the appellants certainly was not exempted under or by virtue of the
section of the British North America Act, 1867, under review.  The whole
beneficial interest having passed to the company and the bare legal estate
remaining in the Crown the land no longer can be said to be land belonging to
Canada within the meaning of the section. The exemptions provided for by that
section are for the protection of the interest of the Crown only, not of those
who have derived beneficial interests in lands from the Crown.

[108]

The
distinction between legal and beneficial interests has been recognized in other
cases. In
Vermillion Hills
, the Privy Council considered whether a
province could tax an interest in lands conferred by leases granted for grazing
purposes by the Dominion government. The appellant argued the challenged tax
was a tax on land that was Crown property, not a tax on the individual with an
interest in the use of the land. The Province argued it was taxing only the
interest of the tenant. The Supreme Court of Canada and the Privy Council
agreed there was no reason why the tax in question should not be treated as
applying to the tenants interest only, as an interest acquired by a private
person under a lease from the Crown. The operation of the statute imposing the
tax was thus limited to the appellants interest and therefore, did not offend
s. 125 of the
Constitution Act, 1867
. The Province distinguishes
Vermillion
Hills
as a case where there was a distinct proprietary interest whose owner
could be clearly identified.

[109]

The difficulty
in the case at bar arises from two complicating factors. First, as the
respondents note, there is no clear beneficial interest in the pooled funds
that is distinct from bcIMCs legal interest, and the statutory scheme clearly
provides that 
ownership
in any asset in a portfolio must not be attributed to a participating fund.


[110]

Second,
Canada concedes that in the absence of the statutory deeming provision, the
trustee would be the recipient of the services rendered to the trust, despite
the beneficiaries interest in the units of the fund. It is acknowledged that
the statutory deeming provision was necessary to capture transactions that
would otherwise be exempt from the
ETA
.

[111]

Canada says the
ETA
defines the trust itself as a person,
notionally separating the trust from the trustee and making the trust a
taxpayer in its own right. In
Fundy Settlement v. Canada,
2012 SCC 14 at
para. 10, the Supreme Court of Canada held
that the fact
that at common law a trust does not have an independent legal existence is
irrelevant for the purposes of the Act, because
the
ITA
contained a deeming provision that answered the question before the Court. The
Court rejected the taxpayers submission that common law principles would make
a trust non‑resident, noting:

[13]


[Section] 2(1)
is the basic charging provision of the Act, and its reference to a person
must be read as a reference to the taxpayer whose taxable income is being
subjected to income tax. This is the trust,
not
the trustee.
This
follows from s. 104(2), which separates the trust from the trustee in
respect of trust property
.

[Emphasis added.]

[112]

However,
in that case there was no contest with respect to the applicability of the
Act
to the taxpayer and it was not necessary to use the deeming provision to
bring the transaction within the taxing power of the federal government.

[113]

In my
view, the chambers judge was correct to find that the deeming provision effected
a change in the identity of the recipient of the services from the trustee,
here the exempt Province, to the trust, a third party. In effect, the federal
statute, therefore, reduced the scope of the provincial immunity from taxation.
It cannot have that effect. I agree with the chambers judges conclusion that
the deemed trust provisions of the
ETA
in the case at bar had the effect
of separating the Crown from its assets. The separation did not arise from the
creation of the trust alone.

[114]

In my
opinion, when it provides investment management services with respect to the
pooled investment portfolios, as it is mandated to do by the
PSPPA
and
the related
Regulation
,
bcIMC is immune from Canadas taxation. That immunity cannot be defeated by an
act of Parliament, regardless of how the CRAs interpretation and application
of the
ETA
purports to characterize the services provided by bcIMC to
the trust.

[115]

There is,
in my view, no compelling policy reason to otherwise characterize the
transactions so as to make them taxable. The chambers judge cannot be said to
have erred in principle in extending the protection of s. 125 to the pooled
investment portfolio assets. The fact that the transfer of management of the
pooled funds from the Minister of Finance to bcIMC will not result in the
management services being subject to taxation for the first time is not constitutionally
offensive. The agent of the Crown continues to be able to assert the Crowns
immunity despite the creation of the specific statutory trust in the
PSPPA.

The
RTA
and the
CITCA

[116]

Although
Canada did not initially rely upon the provisions of the
RTA
to
establish the liability of bcIMC to pay excise taxes, it now supports the chambers
judges conclusion that those agreements are binding on bcIMC.

[117]

Canada
acknowledges that intergovernmental agreements typically fall on a spectrum
between agreements that are merely political declarations and agreements that
create legal relations which are enforceable. It says, addressing the question
posed in
South Australia v.
Commonwealth
(1962), 108 C.L.R. 130 (Austl. H.C.), that in this case
the agreements between Canada and the Province disclose that the parties
jointly intended to create a binding legal relationship and to make enforceable
commitments.

[118]

South
Australia
is instructive in identifying the issue with respect to
justiciability of agreements entered into between governments and describing
criteria that might be examined to determine whether an agreement is
contractual or merely political in nature.

[119]

The High Court in that case considered a suit brought by the state of
South Australia against the Commonwealth to establish that agreements between
the parties concerning the standardization of railway gauges were binding upon
the Commonwealth. Justice McTiernan wrote (at 148‑49):

In my opinion, neither of these
agreements constitutes an obligatory contract. It does not produce legal rights
or obligations. It is apparent from their terms that they embody plans for
construction of publicly-owned railways. The carrying out of these intended
works is a matter of governmental policy. The promises on either side are of a
political nature, and both parties would understand at the time the agreements
were made, that this was the true nature of the promises. Their performance
necessarily requires executive and further parliamentary action. It is a matter
for the discretion of the respective governments to take such action if and
when they see fit to do so. It is not contemplated by either agreement that its
performance could ever be the subject of a judicial order. The real nature of
the agreements is that they are political arrangements between South Australia
and the Commonwealth for co‑operation between them on projects of
national importance.

[120]

Justice Menzies
held that the execution of the agreement and its approval did not, without
more, give the undertakings it contained the character of enforceable legal
obligations: at 150. He described the scheme of the agreements as: a
political arrangement contemplating further particular agreements that, when
made, will have legal consequences rather than being itself a contract
enforceable at law.

[121]

The judgments in
South Australia
emphasize that the obligations described
by the agreement were general, not specific, and they required further
legislative action. As Windeyer J. held, deciding whether the parties
intended the agreement to have contractual force required a careful examination
of the circumstances in which the agreement was made (at 154):

The circumstances may show that
they did not intend, or cannot be regarded as having intended, to subject their
agreement to the adjudication of the courts. The status of the parties, their
relationship to one another, the topics with which the agreement deals, the
extent to which it is expressed to be finally definitive of their concurrence,
the way in which it came into existence, these, or any one or more of them
taken in the circumstances, may put the matter outside the realm of contract
law. Undertakings that are political in characterusing the word political
as referring to promises and undertakings of governments, either to their own
citizens or to other states or governmentsare therefore often not enforceable
by processes of law.

[122]

Further:

The Commonwealth and the States
are juristic persons, capable of being sued in the courts, and that means that
the courts have jurisdiction to enforce agreements of a sort that in the past
would have been beyond their consideration. But the character of an agreement
and the intentions of the parties to it as revealed by its terms must be
regarded in order to see whether or not it is justiciable.

[123]

Canada says that we should look to those and the following criteria
identified in the jurisprudence:

a)

whether the agreement describes specific detailed obligations to be
performed by each party;

b)

whether it uses language that contemplates rights and entitlement (as
opposed to what Kennett
[1]
[2]
c)

whether it employs language that reveals an intention to be bound; and
finally,
d)

whether it expressly
provides for dispute resolution.
[124]

It argues
that in the circumstances of this case, the absence of a specific dispute
resolution mechanism is not dispositive. Further, the chambers judge could
properly have found, on an examination of the detailed obligations of the
parties and the language used in the agreements, that Canada and the Province
intended to be bound to the obligations described in the
RTA
and the
CITCA
.
[125]

In response
to the argument that bcIMC is a third party to the agreements and is not bound
by either agreement, Canada says the fundamental principles of agency preclude
bcIMC from contesting the existence of an obligation that is not challenged by
its principal, the Province, which regards the agreement as binding on itself
and its agents.
[126]

It argues
that the chambers judge properly relied upon s. 16(6) of the
PSPPA
as
confirmation of bcIMCs obligation to pay all taxes payable by the Province. It
says the purpose of s. 16(6) is not to establish the general immunity from
taxation enjoyed by the Province and its agents  that immunity is a consequence
of the status of bcIMC as an agent of the Crown. The purpose of the section,
rather, is to affirm that where the Province has assumed an obligation to pay
taxes, whether provincial or federal, bcIMC is liable to the same extent.
[127]

Canada,
like the other parties to this appeal, acknowledges we have not been asked to
determine whether the
RTA
and the
CITCA
impose any tax liability
upon bcIMC. The question is simply whether those agreements are binding on
bcIMC. If they are, Canada will argue, ultimately, that the assets held in the
pooled investment portfolios were not included in the term Public Sector
Pension Trust Accounts in Schedule A to the
RTA
. Canada says: 
whether Canada and the Province did or did not so agree is not material for
purposes of this appeal as the status of the Public Sector Pension Trust
Accounts is not in issue in the petition.
[128]

bcIMC,
also citing Kennett, says the
RTA
and the
CITCA
are not legally enforceable,
the Province cannot be said to be liable for taxation under the
ETA
, and there is no basis on
which bcIMC can be liable referentially. It says the chambers judge failed to
deal with bcIMCs position that the agreements are not legally binding even on
the signatories.
[129]

bcIMC cites Didier Culat (Coveting thy Neighbours Beer:
Intergovernmental Agreements Dispute Settlement and Interprovincial Trade
Barriers, (1992) 33 C. de D 617 at 619‑21) in support of
the proposition that, unless they are constitutionalized, intergovernmental
agreements are generally legally unenforceable. This is because of the
constitutional principle that legislatures cannot bind their successors and the
principle that the Sovereign cannot contract with herself. While that is generally
true, as the High Court noted in
South Australia
, there are exceptions
to this rule where the agreement bears the hallmarks of a legally binding contract.
As Culat himself notes, the legal nature of intergovernmental agreements is a
complex question to which there is no definitive answer (at 619). He
continues (at 620):
It would be our submission, given
that intergovernmental agreements  [are] concluded between governments inside
a federation, that intergovernmental agreements have a hybrid legal nature
encompassing aspects of both the law of contracts and the international law of
treaties.
[130]

bcIMC says that any doubt with respect to whether the
RTA
or the
CITCA
were intended to be binding might have been avoided by incorporating binding dispute
resolution mechanisms. It adopts the following proposition, stated by Karen
Horsman and Gareth Morley in
Government
Liability: Law and Practice
(Toronto: Thomson Reuters, 2006) (loose-leaf
updated 2016, release 24) at §2.20.40(3):
While agreements between
different levels of government are often intended to be enforced politically,
and are never technically contracts because the Sovereign cannot contract with
herself, if the two governments wish to, they can make the agreement legally
binding either by arbitration or by agreeing to the jurisdiction of the Federal
Court.
[131]

bcIMC contrasts the drafting used in the
RTA
and the
CITCA
with the following, clear dispute resolution clause discussed in
In
Re Canada-Alberta Agreement
,
[1983] 1 F.C. 567 at 568 (T.D.):
8.         If any dispute arises
as to the interpretation or application of this Agreement in respect to any
matter, if the matter in dispute cannot be resolved by the Ministers, Canada
and Alberta will by appropriate Agreement submit the questions of fact and law
in dispute to the Federal Court of Canada for determination.
[132]

Finally, bcIMC says the chambers judge erred in holding that s. 16(6)
of the
PSPPA
was effective
to legislatively bind bcIMC to the
RTA
and the
CITCA
. bcIMC
says the clause should be read narrowly, as subjecting bcIMC to pay
provincial
taxes, from which it is not immune in the absence of a specific statutory
exemption. bcIMC says:
a)

Section 16(6) does not state that bcIMC is bound by reciprocal tax
agreements entered into by the Province. It does not refer to such agreements
at all;
b)

The provision states bcIMC is not
liable for taxation
except as
the government is liable for taxation (emphasis added). The
RTA
does
not make the government liable for taxation and amounts due under agreement
cannot be considered to be taxation;
c)

Section 16(6)
is necessary because under the British Columbia
Interpretation Act
, R.S.B.C. 1996, c. 238,
s. 14 [
BC Interpretation Act
], unlike under the federal
Interpretation Act
and most
other provincial
Acts
, (for
example:
Interpretation Act,
R.S.A. 2000, c. I‑8
,
s. 14;
Legislation Act, 2006
, S.O. 2006, c. 21, Sched. F,
s. 71) the Province and its agents are bound by provincial enactments
unless an enactment specifically provides otherwise.
[133]

In
response to the argument that the
RTA
is not a legally binding contract
but merely a gentlemans agreement the Province says, notwithstanding the
lack of a specific enforcement provision, the agreement was intended to be
legally binding. In support of that proposition, it refers to the manner in
which the
RTA
was entered into (by Order in Council) and points to the
manner in which its provisions might be enforced.
[134]

First, the
Province says that there is a specific statutory provision that describes the
manner in which it can enter into an agreement with another emanation of the
Crown: the
Ministry of
Intergovernmental Relations Act,
R.S.B.C. 1996, c.

303
,
s. 4 [
MIRA
]. It says, referring to two Orders in
Council, OIC 661/2009 and OIC 485/2010, that both the
RTA
and the
CITCA
were entered into by the Minister of Finance, on behalf of the Province, with
the approval of the Lieutenant Governor in Council in compliance with
MIRA
.
[135]

It argues
that specific provisions, in particular art. 3 of the
RTA
and arts. 42
and 51 of the
CITCA,
evince an intention to be legally bound.
[136]

British
Columbia says the specific dispute resolution provisions in these agreements speak
only to the desire of the respective governments to resolve disputes in a
collaborative fashion and is emblematic of cooperative federalism:
Quebec (Attorney General) v. Canada
(Attorney General),
2015 SCC 14

at para. 17;
Vander Zalm v. British Columbia
(Finance)
, 2010 BCSC 1320 at paras. 35‑38.
[137]

It argues
that disputes with respect to the nature or extent of the obligations
undertaken by these agreements may be resolved by an application for an order
declaring the rights of the parties. Such declaratory orders will generally be
effective: Robert J. Sharpe,
Injunctions
and Specific Performance
(Toronto: Thomson Reuters, 1992) (loose-leaf
updated 2017, release 26), ch. 3 at para. 3.1110;
Mahe v. Alberta,
[1990] 1
S.C.R. 342 at 392‑93;
Manitoba
Metis Federation Inc. v. Canada (Attorney General),
2013 SCC 14 at para. 143.
[138]

It is also
open to the Province and Canada to refer disputes to the Supreme Court of
British Columbia, the Court of Appeal, or the Supreme Court of Canada:
Constitutional Question Act
,
R
.
S
.
B
.
C
.

1996, c
.

68
,
s. 1;
Supreme
Court Act
,
R
.
S
.
C
.

1985, c
.

S
‑
26
,
s. 53(2).
[139]

In
response to the submission that even if the agreement is binding between the Province
and Canada, it is not binding upon bcIMC as a third party, British Columbia
says that a similar argument was rejected by the Manitoba Court of Appeal in
Greater Winnipeg Cablevison Ltd. v.
Manitoba (Public Utilities Board)
(1983)
,
149 D.L.R. (3d) 668 (Man. C.A.) at 674‑75.
[140]

It says the cases relied upon by bcIMC,
Canadian Broadcasting Corp. v. Nova Scotia (Tax Review
Board)
(1991)
, 79
D.L.R. (4th) 700 (N.S.S.C. (A.D.)), and
Canadian
Broadcasting Corp. v. Newfoundland (Minister of Finance)
(1993)
, 112 Nfld. & P.E.I.R.
255

(Nfld. S.C. (T.D.)), and the decision upon which they, in
turn, are based,
The King v.
Carroll
, [1948] S.C.R. 126 at 132, are clearly distinguishable.
In this regard, the Province says it is important that the
RTA
does not
diminish its constitutional immunity from taxation or the immunity of its
agents. It is a voluntary agreement to pay certain taxes despite that immunity.
It argues:
Section 125 [of the
Constitution Act, 1867
] does
not insulate the provincial Crown from tax liabilities of the provincial
Crowns own making, whether that liability arises through a statute such as the
Provincial Sales Tax Act,
S.B.C. 2012, c. 35, or through an agreement such as the
RTA
and
CITCA
.
[141]

In the
circumstances, it says no more is needed to bind the Province and its agents to
pay applicable taxes than the agreement entered into with the approval of the
Lieutenant Governor in Council pursuant to
MIRA
.
[142]

In my view,
there is no doubt that agreements between the federal and provincial
governments may be mere political agreements or legally enforceable. As noted
in
South Australia,
where any particular agreement falls on this
spectrum will depend on the circumstances of the case and whether the parties
intended to be legally bound. In my opinion, the
RTA
and the
CITCA
bear the hallmarks of agreements that were intended to create legally binding
obligations.
[143]

The agreements describe specific detailed obligations to be performed by
each party. The respective collection and remittance obligations of the parties
under the
RTA
are as follows:
5. Canada agrees:
(a) to pay the Provincial Taxes or
Fees in accordance with the provincial laws, as if these laws were applicable
to it;
(b) to collect and remit the
Provincial Taxes or Fees in respect of the sale of property or services by
Canada in accordance with the provincial laws, as if these laws were applicable
to it;
(c) to pay any other amounts on
account of the Provincial Taxes or Fees collectible and remittable in
accordance with this agreement that Canada failed to collect or remit to the
Province; and
(d) to pay interest, but not
penalties, in respect of any Provincial Taxes or Fees collectible by Canada in
accordance with this agreement.
6. The Province agrees:
(a) to pay, subject to paragraph
(b), any Federal Tax in accordance with the Federal Act, as if that Act were
applicable to it;
(b) to pay any tax imposed or
levied under Part Ill of the Federal Act on goods imported by the Province, to the
same extent as Canada pays that tax on any importation of goods;
(c) not to apply for, nor claim the
benefit of, any refund of tax paid under Part Ill of the Federal Act, or
any payment in respect of such tax for which provision is made in section 68.19
of the Federal Act, and that no refund or payment in respect of tax paid under
that Part can be granted under that section to an importer, transferee,
manufacturer, producer, wholesaler, jobber or other dealer;
(d) to pay, subject to clauses 6(e)
and 7(1) the Value-Added Tax in accordance with the Federal Act;
(e) not to claim a Government
Rebate in respect of tax for which it has claimed, or will claim, a refund,
input tax credit or other rebate under the Federal Act;
(f) to collect and remit the Federal
Tax in respect of the sale of property or services by the Province in
accordance with the Federal Act;
(g) to pay any other amounts on
account of any tax imposed or levied under the Federal Act collectible and
remittable under that Act in accordance with this agreement, that it failed to
collect or remit to Canada; and
(h) to pay interest, but not penalties, in respect of any
tax imposed or levied under the Federal Act collectible by the Province in
accordance with this agreement.
[144]

They use language
that contemplates rights and entitlement. They clearly are not aspirational
in their wording.
[145]

Article 11
of the
RTA
provides that Canada and the Province will introduce
legislative measures and undertake the administrative measures they deem
necessary
to give effect to
this agreement (emphasis added) but, unlike
the agreements considered in
South Australia
, neither the
RTA
nor
the
CITCA
is a description of intended legislation. The
RTA
and
the
CITCA
are not agreements specifically to introduce certain legislation
at a later date, nor is further legislative action necessarily
required
to
give effect to the
RTA
.
[146]

The agreements employ language that reveals an intention to be bound.
Article 3 of the
RTA
provides:
This agreement is binding on
Canada, the Province and their respective agents.
[147]

Article 15 provides that the agreement is binding for a specific
term (there are provisions in art. 13 for notice and renewal of the term)
and specifically refers to accrued obligations:
15. (1) This agreement shall end on December 31, 2015,
except if either party terminates the agreement earlier by giving six months
notice in writing to the other party.
(2) No
rights or
obligations which may have accrued
to either party during the term of this
agreement are affected if this agreement ceases to have effect.
[Emphasis added.]
[148]

Neither agreement provides for any binding enforcement mechanism. Only
one of the authorities cited to us, the text by Horsman and Morley, suggests
that an agreement cannot be binding without an express dispute resolution
mechanism
(without citing
authority for that proposition)
. The others simply describe an
enforcement mechanism as an indicia of the intentions of the parties. Further,
as Canada and the Province submit, enforcement of the
RTA
is possible,
despite the absence of an enforcement provision. As Kennett notes, at 654:
One means of placing
intergovernmental agreements before the courts is provided for by section 19
of the
Federal Court Act
[
sic
] which states that, where
provincial governments agree, the Federal Court has jurisdiction over federal-provincial
and interprovincial controversies. Governments may thus litigate to clarify
their obligations and to resolve disputes arising under agreements.
[149]

Section 19 of the
Federal Courts Act
provides:
If the legislature
of a province has passed an Act agreeing that the Federal Court, the Federal
Court of Canada or the Exchequer Court of Canada has jurisdiction in cases of
controversies between Canada and that province, or between that province and
any other province or provinces that have passed a like Act, the Federal Court
has jurisdiction to determine the controversies.
[150]

British Columbia has
passed such legislation.

The
Federal
Courts Jurisdiction Act
,
R.S.B.C. 1996, c.
135,
provides:
1

(1)
The Supreme Court of Canada and the Federal Court of Canada, or the Supreme
Court of Canada alone, according to the Acts of the Parliament of Canada known
as the
Supreme Court Act
and the
Federal Court

Act
, have
jurisdiction in the following cases:
(a)

controversies between Canada and British Columbia
[151]

Canada and
the Province intended to be bound by the
RTA
and this agreement is, in
fact, binding upon them. Further, in my view, bcIMC is bound by the agreements.
[152]

bcIMC says
the chambers judge correctly held that the Province could not bind it to pay taxes
by merely entering into the
RTA
and the
CITCA
, without enacting
legislation. It says he erred, however, in finding that the effect of s. 16(6)
of the
PSPPA
has that effect, binding bcIMC to any obligation to pay tax
assumed by the Province. I would not accede to that argument.
[153]

Assuming,
for the purposes of this argument, that that legislation is necessary to bind
bcIMC to the
RTA
obligations, I am of the view that the chambers judge
did not err in finding that the
PSPPA
does so. As bcIMC points out,
s. 16(6) serves the purpose of establishing bcIMCs immunity from
provincial taxation (because s. 14(1) of the
BC Interpretation Act

provides that

enactments are binding
on the government unless otherwise specified), it also is clearly intended to describe
the extent of that immunity: it is no broader than that enjoyed by the
Province.
[154]

bcIMC is
correct to say s. 16(6) does not expressly state that bcIMC is bound by
reciprocal tax agreements entered into by the Province, but such an express
provision is not necessary if the provision is given its plain meaning, simply
binding bcIMC to all obligations to pay taxes assumed by the Province.
[155]

I would
also reject bcIMCs argument that s. 16(6) cannot encompass the obligations
assumed under the
RTA
because it refers to liability for taxation
rather than obligations voluntarily assumed. In my view, liability for
taxation includes contractual liability to pay taxes which the Province has formally
assumed under the
RTA
, an agreement effected by Orders in Council in
compliance with
MIRA
.
[156]

In short, I am of the view that the Province intended to bind its agent
bcIMC to the
RTA
and the
CITCA
and effectively did so.
Conclusion
[157]

The
chambers judge did not err in exercising his discretion to hear and decide this
case. While the Supreme Court of British Columbia and the Tax Court have
concurrent and overlapping jurisdiction over the issue of whether bcIMC is
immune from federal taxation, the judge considered the appropriate factors in
deciding not to decline jurisdiction. His determination is entitled to
deference and it is supported by the evidence that was before him.
[158]

Additionally,
the chambers judge was correct to conclude that bcIMC is constitutionally
immune from the taxes at issue. As an agent of the provincial Crown, bcIMC
enjoys the same constitutional immunity from federal taxation as the Province.
Further, the pooled investment portfolios are held by bcIMC as a Crown agent,
without a distinct, private owner of the beneficial interest. The trust
provisions of the
ETA
cannot change this fact. As a result, bcIMC, in
respect of its management of the pooled investment portfolios, is barred from
taxation by operation of s. 125 of the
Constitution Act, 1867
.
[159]

Finally,
the chambers judge was correct that the taxation agreements between Canada and
the Province, the
RTA
and the
CITCA
, bind bcIMC. These agreements
contain the hallmarks of legally enforceable contracts which evince the
intentions of the signatories that these agreements are more than mere
political agreements and are in fact legally binding. Through s. 16(6)
of the
PSPPA
, the Province bound bcIMC to its voluntarily assumed
taxation obligations, such as those encompassed by the
RTA
and the
CITCA
.
[160]

In the
result, I would dismiss both the appeal and the cross appeal.
The Honourable Mr. Justice Willcock
I agree:
The Honourable Madam Justice
D. Smith
I agree:
The Honourable Mr. Justice
Goepel



[1]
Steven A. Kennett, Hard Law, Soft Law and Diplomacy:
The Emerging Paradigm for Intergovernmental Cooperation in Environmental
Assessment

(1993) 31 Alta. L. Rev. 644 at 654‑56.





[2]
J.O Saunders,
Interjurisdictional Issues in
Canadian Water Management
(Calgary: Canadian Institute of Resources Law,
1988) at 96, cited in Kennett at 655.


